Cite as 2014 Ark. 357

                SUPREME COURT OF ARKANSAS

                                                Opinion Delivered   September 4, 2014
IN RE ARKANSAS BAR
EXAMINATION FEE




                                     PER CURIAM

       The Board of Law Examiners (Board) has made request to this Court for an increase

in the fee for the Arkansas Bar Examination. The fee for the Bar Examination was last set at

$400 by the court in a per curiam delivered November 30, 2006, effective for the July 2007

Exam. See In re Rules Governing Admission to the Bar of Arkansas, 368 Ark. App’x 698 (2006)

(per curiam).

       Since that time, there have been increases in many expenses associated with the

administration of the Bar Exam. As such, the Board unanimously recommended that the fee

be increased to $500, effective with the February 2015 Arkansas Bar Exam. The fee will still

be one of the lowest in the nation. We agree with the Board’s recommendation.

       Therefore, in line with Rule XI of the Rules Governing Admission to the Bar, the

examination fee for the general Arkansas Bar Examination is set at $500, effective with the

February 2015 Bar Exam.